DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.  All previously presented claims have been cancelled.  New claims 26-46 is/are pending and under examination.
All previous rejections have been rendered moot in view of Applicant’s cancellation of all previously presented claims.  However, Applicant is directed to the new grounds for rejection of NEW claims 26-46 under 35 USC 101 set forth below.  Thus, Applicant’s arguments that the claims “do not involve actions (mental or otherwise) of a clinician and that the steps are all performed using a specific computerized/electronic system is not persuasive.  The claims, as provided in the rejection below, are identified as both reciting and being directed to an abstract idea as the additional elements are recited at such a high level of generality, and but for these additional elements that are generically recited to simply perform the step, each limitation is practically capable of being performed by mental process and/or certain methods of organizing human activity.  Thus, the recitation of computer-based components to perform the various steps claimed merely limits the invention to a particular field of use, i.e., a computer, and thus merely generally links the use of a judicial exception to a particular technological environment, which the courts have identified as not sufficient to show an integration of a judicial exception into a practical application.  See MPEP 2106.05(h).
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 26-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 26-32) and product (claims 33-46), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that is practically performed by a human through mental process (i.e., observation, evaluation, judgement, and opinion), certain methods of organizing human activity (i.e., interpersonal interaction, teaching, and following instructions), and/or mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations) comprising: a method for generation of weight oscillation and weight trends, comprising: receiving a plurality of current weight measurements over a period of time for a user; receiving a set of clothing information about clothing worn by the user at a time of each of the plurality of current weight measurements; for each of the plurality of current weight measurements, generating an actual weight measurement based on the current weight measurement and the clothing associated with the current weight measurement; storing each of the plurality of current weight measurements as a weight data structure, the weight data structure including fields for the current weight measurement, the set of clothing information associated with the current weight measurement, a date of the current weight measurement, the time of the current weight measurement, and the actual weight measurement; receiving a plurality of weight data structures for a week one time period; analyzing the plurality of weight data structures for the week one time period to model a week one weight oscillation range for the week one time period, the analyzing including: generating a predicted weight for each of a plurality of intervals between each actual weight measurement from the plurality of weight data structures for the week one time period; and modelling the weight oscillation range for the week one time period based on the actual weight measurements from the plurality of weight data structures for the week one time period, the predicted weights generated, an average weight point for the week one time period, and a standard deviation factor, Page 2 of 14Application No. 16/062,487 Amendment dated June 6, 2022 Reply to Final Office Action dated January 7, 2022 the week one weight oscillation range being a weight range distributed about the average weight point for the week one time period; generating the week one weight oscillation range from the weight oscillation range for the week one time period modeling; repeating receiving and analyzing the plurality of weight data structures to model the weight oscillation range for a week two time period and a week three time period, generating a week two oscillation range and a week three oscillation range, wherein the week one time period, the week two time period, and the week three time period are consecutively occurring weeks, further wherein the week three time period is a current week, the week two time period is a first previous week, and the week one time period is a second previous week, wherein the weight oscillation range modeling includes the average weight point, a positive oscillation, and a negative oscillation associated with each respective week; generating a weight average momentum for a week four time period and a week five time period, wherein the week four time period and the week five time period are consecutively occurring weeks to the week one time period, the week two time period, and the week three time period, further wherein the week four time period is a first future week and the week five time period is a second future week, the weight average momentum generating includes: generating a weight difference percentage for each of the week one time period, the week two time period and the week three time period; accessing an adjustment factor table to determine a week one adjustment factor and a week two adjustment factor based on the weight difference percentages generated; generating an average weight range for each of the week four time period and the week five time period based on the average weight points for the week one time period, the week two time period and the week three time period, the week one adjustment factor, and the week two adjustment factor; generating a weight oscillation momentum for each of the week four time period and the week five time period based on the average weight ranges generated and the positive oscillations of the weight oscillation range modeling and the negative oscillations of the weight oscillation range modeling for each of thePage 3 of 14Application No. 16/062,487Amendment dated June 6, 2022Reply to Final Office Action dated January 7, 2022 week one time period, the week two time period and the week three time period; converting the weight average momentum for each of the week four time period and the week five time period to a weight trend; and displaying the weight trend and the weight average momentum for each of the week four time period and the week five time period, wherein weight trend is a graphical representation of a visual comparison between the weight average momentum for each of the week for time period and the week five time period and the weight oscillation range modelings for each of the week one time period, the week two time period, and the week three time period; receiving identification information specific to the user prior to receiving each of the plurality of current weight measurements; wherein each of the plurality of current weight measurements are collected without displaying the current weight measurement; determining a hydration level of the user if any of the plurality of current weight measurements were collected within a predetermined timeframe; wherein the predetermined timeframe is three hours; wherein each interval of the plurality of intervals for the predicted weights are twenty minute intervals; comparing a most recent current weight measurement to a prior week's weight oscillation range; Page 4 of 14Application No. 16/062,487 Amendment dated June 6, 2022 Reply to Final Office Action dated January 7, 2022 instructing the user to collect a second current weight measurement when the most recent current weight measurement is outside of a threshold range or the prior week's weight oscillation range.  But for the recitation of generic computer elements, nothing in the claims precludes the steps above from reasonably and reliably being performed in the human mind and/or certain methods of organizing human activity and/or by a mathematical concept pre-computer age.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of this limitation. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (defining the method as computerized and stating that various data collection steps are performed by a data acquisition processor or from a data storage processor; generally storing data in a storage media; generally displaying information on a graphical user interface of an application on a user device of the user by an information delivery processor; defining the data collection using a weight measurement device that does not display the current weight measurement; defining the invention as a system comprising: a graphical user interface on a user device for receiving information from a user and displaying weight trends and weight average momentums; a memory comprising computer readable instructions; and a processor configured to reach the computer readable instructions that when executed causes the system to perform the steps identified as an abstract idea above; and as a non-transitory computer readable medium comprising computer readable code to generate of weight oscillation and weight trends on a system that when executed by a processor, causes the system to: perform the steps identified as an abstract idea above) are recited at a high level of generality with no details whatsoever providing any technical detail defining the additional elements or their corresponding functionality, that could be reasonably interpreted as a particular machine or improvement to the functionality of the machine or other technology.  Rather, each additional element is merely appended to a result-based step to simply automate what is otherwise capable of being performed by mental process, certain methods of organizing human activity, and mathematical concepts, as provided above.  The hardware recited to collect data amounts to insignificant pre-solution data gathering activity, by simply receiving data by the various computer elements.  Likewise, the recited graphical user interface merely outputs information with no further technical details, and thus amounts to insignificant post-solution activity by outputting in some unspecified manner the claimed results.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the additional elements identified above does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 above, the additional elements do not represent a technical improvement, by reciting a particular machine and/or improvement to the functionality of the machine.  Moreover, the claims are silent as to any specific rules which provide the automation, but instead generically append generic computer components to the result-based steps, which as provided above constitute the abstract idea.  Moreover, the additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well- understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g).  The well-known, routine, and conventional nature of the computer functions is evidenced by the specification, which is drafted in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  The claimed hardware for inputting and outputted data via an application, is deemed conventional as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The described use of the application for outputting data is deemed conventional based on the specification which relies upon the well-known and routine nature of such an application for sufficient written description support. The recited storage-related hardware for storing and comparing information to stored information is deemed conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc., wherein the storage and retrieval of information was deemed conventional and also O/P Techs., Inc., v. Amazon.com, Inc. Also see wherein the specification relies upon the well-known and routine nature of a remote database for sufficient written description support.  The processing processor is deemed conventional as per Bancorp Services v. Sun Life, which relies on a processor for its basic calculation function. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more.  Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two has been reconsidered here and found not to amount to an inventive concept. For example, the use of a user device and/or scale for measuring a user’s weight is deemed conventional as described below and amount to insignificant data gathering activity. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B. Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 26-46 are not directed to patent eligible subject matter.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715